  Case: 1:19-cr-00758-PAB Doc #: 33 Filed: 04/15/20 1 of 3. PageID #: 121




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA,                          Case No. 1:19CR758

                                Plaintiff,
                -vs-
                                                    JUDGE PAMELA A. BARKER

 PABLO LATORRES,

                                Defendant.          MEMORANDUM OF OPINION
                                                    AND ORDER ON DEFENDANT’S
                                                    MOTION FOR PRETRIAL RELEASE

       Currently pending is Defendant Pablo Latorres’s Motion for Pretrial Release filed on April

13, 2020 (“Defendant’s Motion). (Doc. No. 31.) The Government filed a Response in Opposition to

Defendant’s Motion for Pretrial Release on April 13, 2020 (“the Government’s Response”). (Doc.

No. 32.) For the reasons set forth below, Defendant’s Motion is DENIED.

       In Defendant’s Motion, Defendant requests that this Court allow him to be released from

incarceration pending trial due to the Coronavirus/COVID-19 pandemic around the world and

particularly in the United States. Defendant cites the pandemic as the “change of circumstances” that

were not in existence at the time of his arraignment as the sole basis for his request. According to

Defendant, while incarcerated it is impossible for him to self-quarantine and/or social distance as

ordered by Governor DeWine. Defendant asserts that there are ways to ensure his return for court

proceedings and trial, including but not limited to his personal assurances of his desire to resolve this

matter or try it; electronic home monitoring, and supervised release, etc.

       In the Government’s Response, the Government correctly notes that since certain charges

pending against him – specifically Conspiracy and Possession with the Intent to Distribute
  Case: 1:19-cr-00758-PAB Doc #: 33 Filed: 04/15/20 2 of 3. PageID #: 122




Methamphetamine in Counts 1 and 3 of the Indictment – carry a maximum period of incarceration of

life, there is a presumption of detention pending trial, and Defendant waived his detention hearing on

December 12, 2019. The Government also correctly cites and quotes from 18 U.S.C. § 3142(f) for

the proposition that “[a] detention hearing may be reopened only after a ‘judicial officer finds that

information exists that was not known to the movant at the time of the hearing and that has a material

bearing on the issue whether there are conditions of release that will reasonably assure the appearance

of such person as required and the safety of any other person and the community.’” (Doc. No. 32

PageID # 111.) The Government correctly asserts that in considering whether there has been a change

of circumstance, pursuant to 18 U.S.C. § 3142(g)(3)(A) the Court may consider a defendant’s

“physical and mental health,” but argues that there is no provision whereby the Court can or should

consider “speculative or possible future conditions.” Id. According to the Government, there are no

confirmed cases of COVID-19 at Northeast Ohio Correction Center (“NEOCC”) where Defendant is

housed, and Defendant does not allege that he has COVID-19 symptoms, or that he has been exposed

to any individuals with COVID-19 symptoms. The Government sets forth or outlines the “significant

steps [that] have been taken to protect the Defendant” by the U.S. Marshals Service and NEOCC;

asserts that Defendant’s medical needs will be met while incarcerated at NEOCC and that Defendant

has not cited any medical conditions that would make him susceptible to COVID-19. (Doc. No. 32,

PageID #s 112-114.) Finally, the Government argues that if Defendant is released on home detention

or supervised release as he requests, then supervising officers with the U.S. Probation and Pretrial

Services will be at greater risk for contracting the virus, and there is no reason to believe that releasing

him would reduce Defendant’s exposure to the virus.




                                                     2
  Case: 1:19-cr-00758-PAB Doc #: 33 Filed: 04/15/20 3 of 3. PageID #: 123




       This Court finds the government’s arguments to be well-taken. The COVID-19 pandemic,

standing alone, does not constitute a “change of circumstance” warranting Defendant’s release.

Accordingly, Defendant’s Motion is DENIED.



        IT IS SO ORDERED.



                                                   s/Pamela A. Barker
                                                  PAMELA A. BARKER
Date: April 15, 2020                              U. S. DISTRICT JUDGE




                                              3
